Citation Nr: 0529087	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  02-05 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left foot 
injury/calcaneal spur.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1965 to 
February 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  A Notice of Disagreement was received 
in January 2002.  A Statement of the Case was issued in April 
2002.  A timely appeal was received in April 2002.

The veteran appeared and testified at a videoconference 
hearing before the undersigned Veterans Law Judge in March 
2004.  The Board, thereafter, remanded the veteran's appeal 
in July 2004 to the Appeals Management Center (AMC) for 
additional development.  That having been completed, the AMC 
issued a Supplemental Statement of the Case in July 2005, and 
returned the veteran's appeal to the Board for final 
consideration.

The Board notes that previously the veteran's appeal 
consisted of four issues for service connection, and which 
were remanded to the AMC in July 2004.  The AMC however 
granted two of those issues (i.e., service connection for 
degenerative disc disease of the lumbar spine and service 
connection for right occipital neuralgia) in a rating 
decision in August 2005.  Such action constitutes a full 
grant of benefits as to those issues.  Therefore the only 
issues addressed by the Board in this decision are those 
listed previously.


FINDINGS OF FACT

1.  Competent evidence does not link current left foot 
disability to service.  

2.  The veteran's degenerative disc disease of the cervical 
spine is not related to his active military service or due to 
the leg length discrepancy due to the left fractured femur.


CONCLUSIONS OF LAW

1.  Service connection for a left foot injury/calcaneal spur 
is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2005).

2.  Service connection for degenerative disc disease of the 
cervical spine is not warranted.  38 U.S.C.A. §§ 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) and (c) (2005).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the 
appellant in August 2001, prior to the initial AOJ decision.  
Subsequent VCAA notice was sent to the veteran in August 
2004.  These letters advised the veteran of the first, second 
and third elements required by the Pelegrini II Court as 
stated above.  In addition, he was specifically told that it 
was his responsibility to support the claims with appropriate 
evidence.  The Statement of the Case and Supplemental 
Statements of the Case also notified the veteran of the 
specific reasons why these particular claims were denied, and 
the information and evidence needed to substantiate the 
claims. 

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in his or her 
possession that pertains" to his claims.  See 38 C.F.R. 
§ 3.159(b)(1) (2005).  Nevertheless, as a practical matter, 
the Board finds that he has been notified of the need to 
provide such evidence.  The VCAA letters provided informed 
the veteran that additional information or evidence was 
needed to support his claims and asked him to send the 
information or evidence to the RO.  In addition, when read as 
a whole, the VCAA letters, rating decision, Statement of the 
Case and Supplemental Statements of the Case give notice to 
the veteran of VA's desire to obtain additional information 
and evidence supporting and substantiating the claims, or 
possibly leading to such information and evidence.  

He also was provided the text of the relevant regulation 
implementing the VCAA and told it was his responsibility to 
support the claims with appropriate evidence.  Indeed, the 
veteran submitted evidence to consider in connection with his 
claims.  Thus, the Board considers the VCAA notice 
requirements met, and any error as to the timing of the 
notice to be harmless.  VA has, therefore, complied with the 
VCAA notice requirements.  

With respect to VA's duty to assist, the veteran's service 
medical records are in the file.  The veteran did not 
identify any VA treatment received for the claimed 
conditions.  As for private treatment records, the veteran 
identified private medical treatment, and he submitted these 
records to VA.  VA is only required to make reasonable 
efforts to obtain relevant records that the appellant has 
adequately identified.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   The veteran has been notified by the rating 
decision, Statement of the Case and Supplemental Statements 
of the Case what evidence has been obtained and considered by 
the RO, and he has not identified any additional evidence.  
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).  
The veteran was provided with appropriate VA examinations in 
September 2001 and March 2005.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  




II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Left Foot Injury

In establishing service connection on any basis, the evidence 
must first establish that the veteran has a current 
disability.  For the following reasons, the Board finds that 
the evidence does not establish that the veteran has a 
current left foot disability related to service.  

The veteran contends that he has a left foot disability that 
is either directly related to a motor vehicle accident in 
1968 or proximately due to a leg length discrepancy resulting 
from the left femur fracture suffered in the 1968 motor 
vehicle accident.  The service medical records show that the 
veteran was involved in a motor vehicle accident in August 
1968 and sustained a fractured to the left femur.  The 
veteran underwent multiple surgeries while in the service to 
correct the fracture and other subsequent problems, which 
resulted in his left leg being shorter than his right.  There 
are no complaints or diagnosis of a left foot disability in 
service.  The only references to the left foot seen are those 
indicating that the left foot is everted due to the healing 
of the left femur fracture.  

The veteran underwent VA feet examinations in September 2001 
and March 2005.  At the September 2001 examination, the 
veteran reported injuring his left foot in the 1968 motor 
vehicle accident.  He complained of pain in the left foot, as 
well as in the left femur area and left knee.  Examination of 
the left foot revealed slight edema of the dorsum with 
tenderness to this region.  The diagnosis was residuals, left 
foot injury.  The examiner failed, however, to specifically 
identify any pathology for the edema and tenderness.  

At the March 2005 examination, the veteran only complained 
that his feet swell up and give out.  He reported that he 
feels that his foot was twisted during this injury, and that 
is why he is having trouble with his feet.  He reported, 
however, that the left foot was not operated on, and he could 
not recall any specific treatment to the left foot.  
Examination of the veteran's feet revealed that there was a 
thin hyperkeratotic area on the medial heels bilaterally, and 
the first metatarsal head plantar had a thin callous 
bilaterally that was not nucleated or tender.  Muscle 
strength was 3+.  The structure of the left foot use was 
within normal limits for position, alignment and development.  
There was no palpable tenderness.  Range of motion was full 
and normal from the ankle to the toes.  With weightbearing, 
the left foot was abducted due to the femur fracture, but his 
shoe wear and gait were within normal limits.  It was simply 
noted that his foot does toe-out a little bit.  X-rays of the 
feet revealed only a slight increase in the calcaneal angle, 
and a small heel spur that was not clinically significant and 
was equal bilaterally.  The examiner's impression was that 
this was a normal foot exam.  He could not relate any of the 
symptoms or problems that the veteran is having for edema or 
fatigue to the findings of the left foot.

Review of private medical treatment records does not reveal 
any complaints of or treatment for a left foot problem.  A 
September 2004 letter from one of his doctors does reveal, 
however, that the veteran has venous insufficiency of both 
lower extremities, and he stated that he feels the veteran 
should seek complete disability because he should not be 
spending a lot of time on his feet with the problem of venous 
insufficiency that makes the swelling and leg pain worse.  

None of the evidence establishes that the veteran has a left 
foot disability related to the 1968 motor vehicle accident or 
the left femur fracture.  In addition, although the x-ray 
evidence shows a calcaneal spur, it is considered to be 
clinically insignificant and not the cause of any left foot 
problem the veteran claims he has.  Both VA examiners failed 
to identify any disabling pathology for the veteran's 
complaints.  Under these circumstances, a basis upon which to 
establish service connection for the claimed disability has 
not been presented, and the appeal is denied.  

Degenerative Disc Disease of the Cervical Spine

Initially, the evidence must establish that the veteran has a 
current disability.  The most recent VA spine examination 
performed in March 2005 diagnosed the veteran to have mild 
degenerative disc disease and mild arthritis of the cervical 
spine as shown by x-ray.  The Board finds, therefore, that 
the veteran has a current cervical spine disability.

Next the evidence must establish the occurrence of an injury, 
disease or event in service.  The service medical records 
show that the veteran was injured in a motor vehicle accident 
in August 1968.  The veteran testified that he was thrown out 
of the windshield of his 1965 corvette, suffering a head 
injury, and was in a coma for about three weeks thereafter.   
Service medical records from October 1968 indicate that the 
veteran sustained a cervical spine sprain in the accident.  
The hospital discharge summary reveals, however, that an x-
ray of the cervical spine was negative, and at the time of 
his discharge from the hospital, he was essentially 
asymptomatic except for mild cervical pain with extensive 
activity.  Service sick call records indicate that in October 
1973 the veteran reported with headaches and posterior neck 
pain.  There was tenderness on the posterior muscle 
attachment, right greater than left, and good range of motion 
with some neck crepitation.  X-rays showed no pathology.  
Diagnosis was neck strain and tension headaches.  The veteran 
was treated with muscle relaxers and neck traction for about 
two weeks.  The condition appears to have been resolved.  The 
veteran reported on October 31, 1973 that the headaches were 
almost gone.  Again in June and July 1974, the veteran 
complained of neck pain and headache.  It appears that he was 
treated with medication, and the condition resolved.  
Cervical spine x-ray taken in July 1974 was normal.  There 
are no further references to neck pain in the service medical 
records.  Given this evidence, clearly there was an injury 
(i.e., cervical sprain) in service.  

The Board finds, however, that the preponderance of the 
evidence is against finding that the veteran's current 
cervical spine degenerative disc disease and arthritis are 
related to the in-service cervical sprains.  After July 1974, 
the service medical records are silent for any complaints of 
or treatment for a neck problem.  The veteran's separation 
examination in November 1984 is also silent for any neck 
condition at the time of the veteran's retirement.  No 
evidence of treatment for a neck condition has been submitted 
or obtained until August 1999.  In August 1999, the veteran 
complained of neck pain to his private physician.  An x-ray 
was considered to be normal except for soft-tissue 
calcifications posteriorly in the neck of unknown 
significance.  Another x-ray in October 1999 was considered 
normal.  The diagnosis in October 1999 was paresthesia 
secondary to C1-C2 injury.  The first evidence of 
degenerative disc disease and/or arthritis is in the x-ray 
taken in conjunction with a September 2001 VA examination.

The examiner in his September 2001 examination report 
diagnosed the veteran to have degenerative joint disease of 
the cervical spine.  He opined that it is as likely as not 
that this resulted from the motor vehicle accident in 1968.  
This opinion, however, is based solely on a history given by 
the veteran.  The examiner did not have the veteran's claims 
file for review in conjunction with the examination, and 
therefore, another examination of the veteran was conducted 
in March 2005.  The report from this evaluation reveals the 
examiner reviewed the claims file.  He stated that in his 
opinion the condition of the veteran's cervical spine was not 
as likely as not related to either the differences in leg 
lengths or the 1968 motor vehicle accident.  Instead, he 
opined that the veteran's mild degenerative disc disease and 
mild arthritis of the cervical spine was perhaps age related.  
The examiner stated that he based his opinion on the claims 
file, x-ray findings, the history and physical examination of 
the veteran.  

Because the March 2005 examiner's opinion is based upon the 
entire record available, the Board finds his opinion more 
probative than the September 2001 examiner's opinion which 
was merely based upon a history as reported by the veteran.  
The Board is not bound to accept an opinion based on history 
provided by the veteran and on unsupported clinical evidence.  

Accordingly, the Board finds the greater weight of the 
evidence is against the conclusion that the veteran's current 
cervical spine disability is related to his military service.  
Therefore, his appeal is denied.


ORDER

Entitlement to service connection for left foot 
injury/calcaneal spur is denied.

Entitlement to service connection for degenerative disc 
disease of the cervical spine is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


